[logo.gif]

COVISINT MASTER SOFTWARE LICENSE AGREEMENT

This MASTER SOFTWARE LICENSE AGREEMENT ("Agreement") is entered into by and
between Commerce One Operations, Inc., a Delaware corporation having offices at
One Market Street, Steuart Tower, 13th Floor, San Francisco, CA, USA ("Commerce
One") and Covisint LLC, a corporation having offices at 20921 Lahser Road,
Southfield, Michigan 48034 ("Licensee") and describes the terms and conditions
in consideration of which Commerce One shall license to Licensee Software and
Customizations (as those terms are defined below). This Agreement shall become
effective (the "Effective Date") immediately upon Licensee's full satisfaction
of its payment obligations set forth under Section 1 of the Settlement Agreement
by and between Licensee, Commerce One, and CVX Holdco, LLC ("Settlement
Agreement") to which this Agreement is attached. If such payment is not made in
accordance with section 1 of the Settlement Agreement, this Agreement shall be
void ab initio and have no force or effect.

1. Definitions

1.1 "Competitors" means Ariba, Actional, Agile, Asera, Baan, BEA Systems, BMC
Software, Broadvision, Candle Corp., eBreviate, Freemarkets, Frictionless
Systems, i2, IBM, JDEdwards, Lawson, Manugistics, MatrixOne, Microsoft, Moai,
MQSoftware, Novell, Oracle Corp., PeopleSoft, Perfect Commerce, Procuri,
RiverOne, Salion, Siebel, Software AG, SAP, SeeBeyond, Sun Microsystems,
SupplyWorks, Sybase, TIBCO Software, Mercator, VerticalNet, Vitria Technology,
WebMethods and XiSource.

1.2 "Confidential Information" means information, data, code, or know-how,
whether written, oral, visual or electronic which relates to products, services,
customers, software, test results, inventions, processes, designs, drawings,
hardware configuration, and all business or technical information that is not
generally known to, and cannot be readily ascertained by others, or which
Commerce One or Licensee has designated to be confidential or proprietary.
Confidential Information does not include information, technical data or
know-how which: (i) is in the possession of the receiving party at the time of
disclosure as shown by the receiving party's files and records immediately prior
to the time of disclosure; (ii) prior or after the time of disclosure becomes
part of the public knowledge or literature, not as a result of any inaction or
action of the receiving party; (iii) is lawfully obtained from a third party
without any breach of a confidentiality obligation; (iv) is approved for release
by the disclosing party in writing; or (v) is shown by written record to be
developed independently by the receiving party.

1.3 "Customization" means any software program (whether in source code or object
code form), specification, document, documentation and/or operating instruction
based on the Software, developed and/or delivered to Covisint pursuant to the
Technology Agreement. For purposes of clarity, Customizations are not Software.

1.4 "Documentation" means help files or instruction manuals regarding the use of
the Software generally made available by Commerce One to its customers.

1.5 "Exchange" means an on-line marketplace to facilitate the provision of goods
and/or services between registered buyers and suppliers.

1.6 "Modification" means problem resolution and debugging, bug fixes, patches,
and functionality enhancements that are extensions of the functionality already
included in the Software or Customizations, which are created by Licensee or its
third party contractors (excluding Competitors) under this Agreement.

1.7 "Software" means the machine-executable object code versions of the Commerce
One software products set forth in Schedule A-1, including any third party
software embedded in such products.

1.8 "Technology Agreement" means the agreement of that name by and between
Covisint, LLC and CVX Holdco, LLC, dated December 8, 2000, as amended.

2. Grant of License

2.1 License for Object Code Materials. Subject to the terms and conditions of
this Agreement, and upon Licensee's full satisfaction of its payment obligation
set forth under Section 1 of the Settlement Agreement ("Payment"), Commerce One
grants to Licensee a worldwide, perpetual, royalty-free (subject to full and
final payment by Licensee of the Payment), non-exclusive, and transferable
(subject to the restrictions in Section 11.1 of this Agreement) license for
Licensee to:

(i) Use, and permit its subsidiaries (an entity in which more than 50% ownership
interest, either directly or indirectly, is held by Licensee) to use, the
Software, Customizations, and Documentation in connection with operating one (1)
Exchange as an application service provider (either by itself or through an
outsourced service provider); provided that Licensee may not distribute a
separate copy of any Software to a customer for the purpose of allowing such
customer to operate an independent Exchange.

(ii) permit third parties to access the Software on a hosted basis only and via
Licensee's (or its permitted Section 11.1 sublicensee's) Exchange; provided,
that Licensee shall secure such third party's consent to a third party end user
agreement that includes terms and conditions that are (1) substantially similar
to those set forth on Schedule B or (2) if there are differences between the end
user agreement secured by Licensee and those set forth on Schedule B, then
Licensee shall indemnify and hold harmless Commerce One, its licensors and
affiliates and their directors, shareholders, agents and employees, of, from and
against any costs, losses, liabilities and expenses (including reasonable
attorneys' fees) that would not have been incurred but for Licensee's failure to
secure terms and conditions substantially similar to those on Exhibit B.
Notwithstanding the foregoing, such end user terms and conditions shall not
grant any rights with respect to use of the Software that are broader than
Licensee is allowed to grant to end users hereunder and such end


--------------------------------------------------------------------------------


user terms and conditions shall be at least as protective of Commerce One and
its Licensors as they are of Licensee. Notwithstanding any other term to the
contrary, Licensee shall indemnify and hold harmless Commerce One, its licensors
and affiliates and their directors, shareholders, agents and employees, of, from
and against any costs, losses, liabilities and expenses (including reasonable
attorneys' fees) that would not have been incurred but for Licensee's failure to
adhere to the requirements of this subsection 2.1 (ii).



(iii) use and make a reasonable number of copies of all Documentation; and

(iv) make a reasonable number of copies of the Software and Customizations for
archival and back-up purposes and for testing, integration, interfacing,
training and production purposes. All copies made in accordance with this
Section shall be subject to the terms of this Agreement. Upon Commerce One's
written request, Licensee shall provide to Commerce One information regarding
the number and location of all such copies made by Licensee.

All rights not expressly granted by Commerce One under this Agreement are
reserved and prohibited.

2.2 Use of Modifications. To the extent a Modification incorporates all or
portion of the Software or Customization, said Modification shall only be
implemented in object code form only for use with the Software and
Customizations and for purposes of operating an Exchange as permitted under this
Agreement.

2.3 Delivery. Covisint acknowledges that it currently possesses the Software,
Documentation and Customizations, and that no further delivery of any Software,
Documentation or Customizations is required hereunder

3. GENERAL LICENSE RESTRICTIONS

3.1 License Restrictions. Except as expressly permitted in this Agreement,
Licensee agrees that it will not itself, or through any parent, subsidiary,
affiliate, agent or other third party:

(a) sell, lease, license, sublicense, reproduce, distribute, encumber or
otherwise deal with any portion of the Software, Customizations, or
Documentation;

(b) provide, disclose, divulge or make available to, or permit use of the
Software, Customizations, or Documentation by any third party or by anyone other
than Licensee's employees or contractors who are subject to nondisclosure terms
at least as restrictive as those in this Agreement, and who need to have access
to these in order for Licensee to exercise its rights under this Agreement;

(c) decompile, disassemble, re-program, analyze, reverse- engineer or attempt to
write or develop any derivative work or any other software based upon the
Software, Customizations, Documentation, or Commerce One Confidential
Information in whole or part; or

(d) violate any additional license restrictions required by Commerce One's
licensors which have been disclosed in writing by Commerce One to Licensee prior
to the execution hereof by Licensee or which are included in the Software or
Documentation.

4. Ownership

4.1 By Commerce One. As between the parties, Commerce One shall own all right
title and interest in any patent rights, copyrights, trade secrets, trade names,
trademarks, service marks, moral rights, and any other similar rights recognized
under the laws of any jurisdiction whatsoever or any international conventions
or treaties in the Software, Customizations and/or derivative works of any item
or materials licensed under this Agreement other than the Modifications
("Intellectual Property"). In the event the Intellectual Property cannot be
owned by Commerce One, Licensee hereby grants Commerce One a perpetual,
world-wide, royalty-free license to use, copy, modify, distribute, display and
commercially exploit the Intellectual Property. Licensee shall execute and
deliver, or cause to be executed and delivered all assignments, consents,
documents or further instruments of transfer and shall take or cause to be taken
all other reasonably necessary actions in order for Commerce One to obtain the
full benefits of this Section and the transactions contemplated hereby.

4.2 By Licensee. All right, title and interest in and to the Modifications and
related documentation and Licensee's Confidential Information written by
Licensee at Licensee's sole expense that are unique to Licensee's Exchange
operations, and without general applicability, including any and all
adaptations, modifications or derivative works thereto (collectively, "Licensee
Property"), shall at all times remain with and vest with Licensee. Licensee's
ownership rights and interests in the Licensee Property are explicitly subject
to Commerce One's and its third party licensors' rights in and to the portions
of the Software, or Customizations incorporated into the Modifications.

4.3 Independent Development; Covenant Not to Sue. It is the understanding of the
Parties that Commerce One and its current and future customers and business
partners will use or will be using the Software, Customizations and
Documentation in their present and/or revised versions to be subsequently
developed and issued, and that such present or revised versions may be similar
to the Modifications developed by Licensee pursuant to this Agreement.
Accordingly, Licensee agrees not to bring any claim of any kind, known or
unknown, in any state, local, federal or foreign court, administrative agency,
or other tribunal based in whole or in part against Commerce One and/or its
current or future customers or business partners on any claim that the Software
and or code independently developed by Commerce One or its current or future
customers using the Software, Customizations or Documentation in any way
violates, in whole or in part, any of Licensee's rights in the Modifications.

5. Maintenance AND Support.

5.1 Support. Schedule A hereto sets forth the terms and conditions under which
support and maintenance for the Software may be provided hereunder.

6. Disclaimer of Warranties

6.1 THE SOFTWARE, THE CUSTOMIZATIONS, THE DOCUMENTATION, AND ALL OTHER MATERIALS
PROVIDED TO LICENSEE ARE PROVIDED "AS IS" AND WITHOUT WARRANTY OF ANY KIND.
COMMERCE ONE MAKES NO WARRANTIES, WHETHER EXPRESS, IMPLIED, OR


-2-

--------------------------------------------------------------------------------


STATUTORY REGARDING OR RELATING TO THE SOFTWARE, THE CUSTOMIZATIONS, THE
DOCUMENTATION, OR ANY OTHER MATERIALS PROVIDED TO LICENSEE UNDER THIS AGREEMENT.
SPECIFICALLY, COMMERCE ONE DOES NOT WARRANT THAT THE SOFTWARE, THE
CUSTOMIZATIONS, OR THE DOCUMENTATION WILL BE ERROR FREE OR WILL PERFORM IN AN
UNINTERRUPTED MANNER. FURTHER, COMMERCE ONE SPECIFICALLY DISCLAIMS ANY WARRANTY
OR REPRESENTATION THAT THE SOFTWARE, THE CUSTOMIZATIONS, THE DOCUMENTATION, OR
ANY MODIFICATIONS THEREOF SHALL BE COMPATIBLE WITH ANY FUTURE UPGRADE OR UPDATE
RELEASE OF THE SOFTWARE (WHICH COMMERCE ONE SHALL HAVE NO OBLIGATION TO
PROVIDE). TO THE GREATEST EXTENT ALLOWED BY LAW, COMMERCE ONE SPECIFICALLY
DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE (EVEN IF COMMERCE ONE HAD BEEN INFORMED OF SUCH PURPOSE), AND
NON-INFRINGEMENT WITH RESPECT TO THE SOFTWARE, THE CUSTOMIZATIONS, THE
DOCUMENTATION, AND ANY SUCH OTHER MATERIALS AND WITH RESPECT TO THE USE OF ANY
OF THE FOREGOING.

6.2 No employee, agent, representative or affiliate of Commerce One has
authority to bind Commerce One to any oral representations or warranties
concerning the Software, the Customizations or the Documentation. Any written
representation or warranty not expressly contained in this Agreement will not be
enforceable.

7. Limitation of Liability

7.1 EXCEPT WITH RESPECT TO A VIOLATION BY LICENSEE OF COMMERCE ONE'S
INTELLECTUAL RIGHTS OR A VIOLATION OF THE CONFIDENTIALITY PROVISIONS OF THIS
AGREEMENT, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR ANY LOSS OF
PROFITS, LOSS OF USE, BUSINESS INTERRUPTION, LOSS OF DATA, COST OF COVER OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION
WITH OR ARISING OUT OF THE FURNISHING, PERFORMANCE OR USE OF THE SOFTWARE, THE
CUSTOMIZATIONS, THE DOCUMENTATION, OR ANY OTHER MATERIALS PROVIDED BY COMMERCE
ONE HEREUNDER, WHETHER ALLEGED AS A BREACH OF CONTRACT OR TORTIOUS CONDUCT,
INCLUDING NEGLIGENCE, AND EVEN IF EITHER PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. TO THE EXTENT ALLOWABLE BY LAW, NEITHER PARTY'S
LIABILITY UNDER THIS AGREEMENT FOR DIRECT, INDIRECT, SPECIAL, INCIDENTAL AND
CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, RESTITUTION,
WILL, IN ANY EVENT, EXCEED ONE MILLION U.S. DOLLARS ($1,000,000.00). THIS ONE
MILLION U.S. DOLLAR ($1,000,000.00) CAP ON LIABILITY SHALL NOT APPLY TO ANY
VIOLATIONS BY LICENSEE OF COMMERCE ONE'S INTELLECTUAL PROPERTY RIGHTS, TO A
VIOLATION BY LICENSEE OF THE CONFIDENTIALITY PROVISIONS OF THIS AGREEMENT OR TO
COMMERCE ONE'S OBLIGATIONS UNDER SECTION 8.2 OF THIS AGREEMENT.

7.2 The provisions of this Section 7 allocate risks under this Agreement between
Licensee and Commerce One. The Settlement Agreement, of which this Agreement is
a part, reflects this allocation of risks and limitation of liability.

8. Indemnification

8.1 By Licensee for Operations. Licensee shall indemnify and hold harmless
Commerce One, its licensors and directors, shareholders, agents and employees
of, from and against any costs, losses, liabilities and expenses (including
reasonable attorneys fees) arising out of: (i) third party claims related to
Licensee's use of the Software, Customizations and Modifications under this
Agreement; (ii) any dispute between or among any of the following: Licensee and
end users; and (iii) third party claims relating to any services or transactions
performed by use of the Software, Customizations or Modifications.

8.2 By Commerce One for Infringement. In an amount not to exceed two million,
five-hundred thousand dollars ($2.5 million), Commerce One shall defend or, at
its sole option, settle, any third party claim(s) brought against Licensee and
its directors, shareholders, agents and employees relating to infringement of
any valid copyright, trade secret or trademark or other valid intellectual
property right by the Software, Documentation as delivered, or by any
Customizations made solely by Commerce One (except to the extent infringement
arises out of Customizations made at Licensee's direction), and to indemnify
Licensee and its directors, shareholders, agents and employees against all
damages and costs assessed against such person under any such claim or action;
provided that Licensee provides Commerce One with (i) prompt written notice of
any such claim or action, or possibility thereof; (ii) sole control and
authority over the defense or settlement of such claim or action; and (iii)
reasonable information and assistance to settle and/or defend any such claim or
action. Licensee agrees to take reasonable steps to mitigate any potential
expenses. Licensee shall have the right to employ separate counsel and
participate in the defense at its own expense; provided that Commerce One shall
control the defense. Commerce One may, at its sole option and expense, either:
(a) procure for Licensee the right to use the infringing Software,
Customizations or Documentation; (b) replace the infringing Software,
Customizations or Documentation with substantially equivalent non-infringing
products; or (c) modify the infringing Software, Customizations or Documentation
to the extent that it is able to do so without material impairment of its
functionality so that it is not infringing. Except as specified in this
paragraph, Commerce One will not be liable for any costs or expenses incurred
without its prior written consent. The foregoing indemnity obligations shall not
apply to the extent the infringement arises as a result of (i) modifications to
the Software, or Customizations made by any party other than Commerce One or any
subcontractor or affiliate of Commerce One, (ii) the combination or use of the
Software with third party software or materials not furnished by Commerce One
(to the extent infringement is caused by the use of such third party software or
materials), or (iii) use of the Customizations, Software or Documentation
outside the scope of this Agreement.

8.3 By Licensee for Infringement. Licensee shall defend or, at its sole option,
settle, any third party claim(s) brought against Commerce One, its directors,
shareholders, agents and employees arising out of infringement of any valid
copyright, trade secret or trademark or other valid intellectual property right
by the Modifications, and to indemnify Commerce One, its directors,
shareholders, agents and employees against all damages and costs assessed
against such person under any such claim or action; provided that Commerce One
provides Licensee with (i) prompt written notice of any such claim or action, or
possibility thereof; (ii) sole control and authority over the defense or
settlement of such claim or action; and (iii) reasonable information and
assistance to settle and/or defend any such claim or action. Commerce One shall
have the right to employ separate counsel and participate in the defense at its
own expense; provided that


-3-

--------------------------------------------------------------------------------


Licensee shall control the defense. Except as specified in this paragraph,
Licensee will not be liable for any costs or expenses incurred without its prior
written consent. The foregoing indemnity obligations shall not apply to the
extent the infringement arises from the unmodified Software or Documentation.



9. Confidential Information

9.1 Presumption of Confidentiality. The Software, Customizations and
Documentation are Confidential Information of Commerce One, notwithstanding
whether or not they are so marked.

9.2 Non-use and Nondisclosure. Each party agrees not to use the other party's
Confidential Information for any purpose other than those set forth in this
Agreement. Each party further agrees that, except as expressly set forth herein,
it will not disclose any Confidential Information of the other party to any
third parties except those directors, officers, employees, consultants and
agents who have a need know the Confidential Information in order to carry out
the operations of Licensee's Exchange operations, and only so long as they are
bound by non-disclosure terms in content substantially similar to those in this
Agreement. Each party will take all reasonable measures to protect the secrecy
of and avoid disclosure or use of Confidential Information of the other party,
which measures shall include in no event less than a reasonable degree of care.
Each party shall notify the other party in writing of any misuse or
misappropriation of such Confidential Information that may come to its
attention. In the event that a receiving party is requested or required by legal
process to disclose any of the disclosing party's Confidential Information, the
receiving party shall give prompt written notice so that the disclosing party
may seek a protective order or other appropriate relief. In the event that such
protective order is not obtained, the receiving party shall disclose only that
portion of the Confidential Information that its counsel advises that it is
legally required to disclose.

9.3 Injunctive Relief. In the event of actual or threatened breach of any
confidentiality, disclosure or use restrictions in this Agreement, the
disclosing party will have no adequate remedy at law and will be entitled to
seek immediate and injunctive and other equitable relief.

10. Term and Termination

10.1 Term. This Agreement will take effect on the Effective Date and will remain
in force unless earlier terminated in accordance herewith.

10.2 By Licensee. Licensee may terminate this Agreement upon thirty (30) days'
prior written notice to Commerce One provided that no such termination will
entitle Licensee to any monies of any kind from Commerce One.

10.3 By Commerce One. Commerce One may, by written notice to Licensee, terminate
this Agreement, and demand the immediate return of all Intellectual Property
licensed to Licensee under this Agreement, if any of the following events
("Termination Events") occur, provided that no such termination will entitle
Licensee to any monies of any kind from Commerce One:

(a) Licensee materially violates the terms of this Agreement which remain
uncured for thirty (30) days of the date of Commerce One's written notice
(except with respect to a breach of Licensee's payment obligation, which shall
have no cure period and which shall immediately and automatically render this
License Agreement and all of its terms and conditions, including without
limitation any sublicenses, assignments or transfers purported to be made by
Licensee hereunder, void ab initio with no force or effect); or

(b) Licensee materially violates Commerce One's intellectual property or
confidentiality rights under this Agreement.

10.4 Effect of Termination. If any Termination Event occurs, termination will
become effective immediately or on the date set forth in the written notice of
termination. Termination of this Agreement will not affect the provisions
regarding ownership, Licensee's treatment of Confidential Information,
provisions relating to the payment of amounts due, provisions disclaiming or
limiting the parties' liability, provisions regarding indemnification,
applicable law or jurisdiction, which provisions will survive termination or
expiration of this Agreement. All licenses granted hereunder shall terminate
upon the termination of this Agreement. Termination shall be in addition to any
rights and remedies available to either party at law or equity or under this
Agreement. Within fourteen (14) days after the date of termination or expiration
of this Agreement for any reason, Licensee shall return the Software,
Customizations, Documentation and any derivative works thereof (other than the
Modifications), and all copies of any of the foregoing, in whole or in part, and
any other Commerce One Confidential Information in its possession. Licensee
shall furnish Commerce One with a certificate signed by an executive officer of
Licensee verifying that the same has been done. Notwithstanding the foregoing,
provided that Licensee pays the Payment to Commerce One as set forth in section
2.1, any sublicenses granted by Licensee under Section 11.1 prior to termination
of this Agreement shall survive such termination, and each such applicable
sublicensee may retain the Intellectual Property following termination, provided
that Commerce One may terminate a sublicense and require return of the
Intellectual Property in the event that (a) the applicable sublicensee (i)
materially violates the terms of this Agreement that are incorporated into the
sublicense which remain uncured for thirty (30) days of the date of Commerce
One's written notice; or (ii) materially violates Commerce One's intellectual
property or confidentiality rights under this Agreement or (b) the Termination
Event otherwise relates to the applicable sublicense or sublicensee under
section 11.1. For the avoidance of doubt, in the event that Licensee fails to
make the Payment to Commerce One as set forth in section 2.1, all sublicenses,
assignments or transfers purported to be made by Licensee hereunder shall be
void and have no force and effect.

11. Miscellaneous



11.1 Assignment. Neither this Agreement nor any rights hereunder may be assigned
or otherwise transferred by Licensee, in whole or in part, whether voluntary or
by operation of law, including by way of sale of assets, merger or
consolidation, without the prior written consent of Commerce One, in its sole
discretion. Any purported assignment without required consent shall be void ab
initio. Notwithstanding the foregoing (but with the proviso that, including
Licensee and all sublicensees, assignees and transferees under this Section
11.1, only two entities (in addition to Covisint LLC solely with respect to the
Catalog Business (as defined below) as set forth below and less the number of
entities with respect to which there has been a Termination Event) may be
entitled at any time to exercise any license rights hereunder), without the
prior written consent of Commerce One, (a) Covisint LLC may sublicense, assign
or transfer all of its rights and obligations under this Agreement (subject to
the provisions of this section 11.1) to a third party (including any
Competitor), solely in connection with the sale of substantially all of Covisint
LLC's assets and operations relating to Covisint LLC's Auctions Business (as
defined below) to such third party, provided, however, that such sublicense,
assignment or transfer shall be solely for a transition period which shall be
limited to a period of not more than twelve months from the date of such
sublicense, assignment or transfer during which period Covisint LLC (or, in the
alternative, Covisint LLC's assignee pursuant to subsection (b) below) will
continue to host the Auctions Business for such third party (and the end of such
transition period will be a Termination Event with respect to such third party),
and (b) Covisint LLC may sublicense, assign or transfer all of its rights and
obligations under this Agreement (and any related sublicense, assignment or
transfer granted pursuant to the preceding clause (a)) to a third party
(including a Competitor) solely in


-4-

--------------------------------------------------------------------------------


connection with the sale of substantially all of Covisint LLC's assets or
operations not sold pursuant to section (a) above, provided that such
sublicense, assignment or transfer shall be solely for the purpose of supporting
the transition period defined in subsection (a) above and for no other purpose
and that the termination of the transition period shall be defined as a
Termination Event with respect to the third party referenced in this subsection
(b) (except solely with respect to hosting of the Catalog Business if required
pursuant to the immediately following sentence). In addition, if Covisint LLC
does not assign its Catalog Business to the assignee pursuant to subsection (b)
above, then Covisint LLC may remain a Licensee or sublicensee of the Software
under this Agreement solely for the purposes of winding down such Catalog
Business for its then existing customers for a period of no more than twelve
(12) months from the date of the sale under subsection (b), and such Catalog
Business shall be hosted, during such wind-down period, by the assignee under
subsection (b). If this Agreement is assigned or transferred as provided above,
the term "Licensee" herein shall be deemed to mean the assignee or transferee.
Any sublicense shall be subject to the terms and conditions of this Agreement as
if the sublicensee were "Licensee," except that: (i) a sublicensee shall have no
payment obligations hereunder, (ii) a sublicensee, assignee or transferee who is
a Competitor shall not be entitled to receive source code under the source code
escrow and any release of source code in such event shall be handled in
accordance with section 6 of Schedule C hereto, (iii) a sublicensee's
indemnification obligations shall be limited to the use of the Software,
Customizations and Modifications by the sublicensee and Modifications developed
by the sublicensee, and (iv) a party that receives rights via a sublicense or
assignment from Covisint LLC pursuant to this section 11.1 shall itself have no
right to sublicense or assign this Agreement pursuant to this section 11.1.;
provided however that such sublicensee or assignee can assign all of its rights
and obligations under this Agreement solely (i) in connection with a sale of
substantially all of its assets or equity, or a merger or consolidation with or
into another entity or (ii) to a parent, wholly owned subsidiary or affiliate
under common control with (i.e., more than 50% ownership) such assignee or
sublicensee, provided that in either case such assignee shall sign and deliver
to Commerce One an assignment and assumption letter in which the assignee agrees
to be bound by the terms and conditions of this Agreement. Subject to the
foregoing, this Agreement will be binding upon and will inure to the benefit of
the parties and their respective successors and assigns. Any assignment
permitted pursuant to this section shall not be effective unless Licensee and
the assignee sign and deliver to Commerce One an assignment and assumption
letter in which the assignee agrees to be bound by the terms and conditions of
this Agreement. Further, if an assignee, transferee or sublicensee is a
Competitor, or if Licensee or any assignee, transferee or sublicensee becomes
controlled by a Competitor ("Change of Control"), then: (1) Commerce One will
have no indemnification obligation under this Agreement with respect to such
Competitor and 2) the passage of a transition period of twelve months commencing
upon the Change of Control shall be a Termination Event with respect to such
Competitor. Commerce One may assign or transfer its rights and obligations under
this Agreement in connection with the sale of substantially all of the assets to
which this Agreement relates, provided that Commerce One and such assignee shall
sign and deliver to Licensee an assignment and assumption letter in which the
assignee agrees to be bound by the terms and conditions of this Agreement. For
the purposes of this provision 11.1, Covisint LLC's "Auctions Business" shall be
defined as that portion of Licensee's Exchange operations which primarily offers
auction functionality via software to its end users, and Covisint' LLCs "Catalog
Business" shall be defined as that portion of Licensee's Exchange operations
which primarily offers catalog functionality via software to its end users. (For
purposes of clarity, the parties agree that so long as the Auctions Business and
Catalog Business are hosted by the same entity as part of one online
marketplace, such businesses shall not be considered to be more than one
"Exchange" for the purposes of this Agreement.)



11.2 Audit. Licensee shall keep accurate records as are reasonably necessary to
verify its compliance with this Agreement, and shall, upon reasonable notice,
permit Commerce One or its representatives to inspect all such records and to
make copies of or extracts from such records, subject to reasonable restrictions
on use and disclosure. Any audit conducted pursuant to this Agreement shall be
performed during normal business hours and at Commerce One's expense. Commerce
One will minimize the disruption of Licensee's normal business activities to the
extent reasonably practicable.

11.3 Notices. Any notice provided under this Agreement or required by law shall
be in a writing signed by the notifying party's authorized representative and
must be sent by (a) facsimile, (b) registered mail return receipt requested, or
(c) overnight air courier, in each case forwarded to the appropriate address set
forth herein. Either party may change its address for notice by written notice
to the other party. Notices will be deemed given at the time of actual delivery
or the moment of transmission if sent by facsimile.

11.4 Force Majeure. Neither party will incur any liability to the other party on
account of any loss or damage resulting from any delay or failure to perform all
or part of this Agreement if caused, in whole or in part, by causes beyond the
control and without negligence of such party, including, without limitation,
acts of God, strikes, lockouts, riots, earthquakes, fire and explosions.

11.5 Waiver. Any waiver of the provisions of this Agreement or of a party's
rights or remedies under this Agreement must be in writing, expressly stated by
the parties as an intended waiver, to be effective. Failure, neglect or delay by
a party to enforce the provisions of this Agreement or its rights or remedies at
any time, will not be construed to be a waiver of such party's rights under this
Agreement and will not affect the validity of this Agreement or prejudice such
party's right to take subsequent action.

11.6 Severability. Entire Agreement. This Agreement (including any attached
schedules), combined with the Settlement Agreement between the parties to which
this Agreement is attached as an exhibit, contains the entire agreement of the
parties with respect to the Software, Customizations and Documentation (and the
rights and obligations related to these) and supersedes all previous
communications, representations, understandings and agreements, either oral or
written, between the parties with respect to said subject matter.

11.7 Standard Terms of Licensee. No terms, provisions or conditions of any
purchase order, acknowledgment or other business form that Licensee may use in
connection with the acquisition or licensing of the Software, Customizations,
and related materials will have any effect on the rights, duties or obligations
of the parties under, or otherwise modify, this Agreement, regardless of any
failure of Commerce One to object to such terms, provisions or conditions.


-5-

--------------------------------------------------------------------------------


11.8 Other. If any provision in this Agreement is found invalid or unenforceable
to any extent, such invalid provision will be severed from the remaining terms,
which will continue to be valid and enforceable to the fullest extent permitted
by law. This Agreement will be interpreted and construed in accordance with the
laws of the State of California and the United States of America, without regard
to conflict of law principles. The U.N. Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement. Licensee agrees
to pay or reimburse Commerce One for all federal, state, dominion, provincial,
or local sales, use, personal property, payroll, excise or other taxes, fees, or
duties arising out of this Agreement or the transactions contemplated by this
Agreement (other than taxes on the net income of Commerce One). All disputes
arising out of this Agreement shall be subject to the exclusive jurisdiction of
any federal or state court or courts sitting in San Francisco, California, which
courts are empowered to try the dispute, and the parties hereby agree to submit
to the personal and exclusive jurisdiction and venue of these courts. Each party
hereby waives any rights contrary to the foregoing sentence.

11.9 Export. Licensee may not download, use, or otherwise export or re-export
the Software, Customizations, Modifications, or Documentation or any underlying
information or technology except in full compliance with all United States and
other applicable export-control laws and regulations.

11.10 Commerce One. Commerce One represents that, as between Commerce One
Operations, Inc., Commerce One, Inc. or any other Commerce One subsidiary,
parent or affiliate company (the "Commerce One Entities"), Commerce One
Operations, Inc. is the proper Commerce One entity to enter into this Agreement
and grant the rights granted hereunder, that no other corporate authorizations
from any other Commerce One Entity are necessary to do so, and that no Commerce
One Entity has granted any rights which would conflict with the rights granted
hereunder.

11.11 Source Code Escrow. The attached Schedule C states the terms and
conditions under which Licensee may become a non-exclusive beneficiary of one or
more source code escrow accounts to be maintained by the Escrow Agent.

 

 

[Signature Blocks Next Page]


-6-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, by and through their respective authorized
representatives have read, understood and executed this Agreement as of the date
set forth below.

Date: December 30, 2003

 

COMMERCE ONE OPERATIONS, INC.

By:

_/s/ Charles D. Boynton____________________


Name: __Charles D. Boynton__________________


Title: __SVP & CFO________________________

 

COVISINT LLC ("LICENSEE")

By:

_/s/ Paul Kothari_____________________



Name

__Paul Kothari_____________________



Title: __EVP & CFO_________________________

 


-7-

--------------------------------------------------------------------------------


SCHEDULE A



MAINTENANCE/SUPPORT



The terms contained in this Schedule A, together with the terms contained in the
Covisint Master Software License Agreement executed by the parties on December
30, 2003 (the "License Agreement"), shall govern the provision of Maintenance
and Support services by Commerce One to Company. In the event of a conflict
between this Schedule A and the License Agreement , the terms in Schedule A
shall take precedence. As used herein, "Company" shall mean Covisint LLC and
shall not include any assignee, sublicensee or third party; provided however,
that if Covisint LLC assigns its rights and obligations under the License
Agreement to an assignee pursuant to and in accordance with the terms of
subsection (b) of section 11.1 of the License Agreement, "Company" hereunder
shall mean such assignee, and support will be provided to such assignee pursuant
to the terms of this Schedule A solely for the transition period specified in
subsection (b) of section 11.1 of the License Agreement.


--------------------------------------------------------------------------------




1.

DEFINITIONS





1.1

"Commerce One's Global Support Web- site" means the World Wide Web site found at
http://www.commerceone.com/services/support.html.





1.2

"Level 1 Support" means general phone support for Company's desktop corporate
users regarding basic diagnostic issues and procedures such as, "how to,"
software administration, catalog loading, searching for items, and
infrastructure availability (i.e. LAN, web, Internet Service Provider,
application, and database access).





1.3

"Level 2 Support" means Support for issues requiring the assistance of Commerce
One specialists in the Licensed Software who will diagnose and try to resolve
the issue.





1.4

"Level 3 Support" means Support for issues requiring the assistance of Commerce
One engineering expertise. This is the highest level of Support, and resolution,
where appropriate, may require a new release of Software to be licensed to
Company.





1.5

"Licensed Software" means the Software, as defined in the License Agreement.





1.6

"Response Time" means the elapsed time between the receipt of a Support Call and
the target time within which Commerce One will respond to the Company.





1.7

"Standard Business Hours" means Commerce One's standard hours of Support which
are currently Monday through Friday, 7:00 a.m. to 7:00 p.m. Pacific Standard
Time in the Americas (except for United States Federal holidays), Monday through
Friday, 7:00 a.m. to 7:00 p.m. Central Europe Time for Europe (except for French
holidays).





1.8

"Support" means the provision, when and if available, of assistance with the
Licensed Software by telephone or Internet during Standard Business Hours,
including: (i) clarification of functions and features of the Licensed Software;
(ii) clarification of the Documentation; (iii) guidance in the operation of the
Licensed Software; and (iv) error verification, analysis and correction.





1.9

"Support Call Priority 1" means that Company's production system is down and
unable to process data through the Licensed Software as a result of a
catastrophic event or major application failure in the Licensed Software.





1.10

"Support Call Priority 2" means a problem in the Licensed Software which causes
serious disruption of a major business function and cannot be solved temporarily
by a workaround.





1.11

"Support Call Priority 3" means: i) a non-critical problem in the Licensed
Software where Company is able to either continue to run its production system
and/or application or a workaround is available; or ii) a reported problem in
the Licensed Software that does not qualify as Support Call Priority 1 or
Support Call Priority 2.





1.12

"Support Call Priority 4" means a request for an enhancement or change in
functionality to the Licensed Software which is not due to a defect in the
Licensed Software.





1.13

"Support Call" shall mean a Support Call Priority 1, 2, 3, or 4 or any
combination thereof.





1.14

"Upgrades" shall mean a version of the Licensed Software containing functional
enhancements, modifications or extensions. Upgrades are registered by means of a
change of the number to the left of the decimal point, e.g. 3.0 >> 4.0.





1.15

"Updates" shall mean a version of the Licensed Software containing error
corrections or bug fixes. Updates are registered by means of a change of the
number to the right of the decimal point, e.g. 3.0 >> 3.1.





2. MAINTENANCE AND SUPPORT



2.1 Scope.

Company understands that Maintenance and Support is not a prerequisite to
licensing the Licensed Software; provided, however, that for as long as Company
has paid the Payment due to Commerce One (as defned in section 2.1 of the
License Agreement) and so long as Company is current in the payment of all
Maintenance Fees and remains in compliance with the requirements in this
Schedule A, Company shall be entitled to: Updates and Upgrades, to the extent
made generally available ("Maintenance"), and (ii) Level 2 Support and Level 3
Support of the Licensed Software. All other Support, including, Level 1 Support,
is the responsibility of Company. Commerce One will publish any changes to
Maintenance and Support on Commerce One's Global Support Web-site and such
changes will take effect after the then-current Support Period.





2.2 Response Times.

Upon receipt of a Support Call, Commerce One will respond as follows: All
Response Times are during Standard Business Hours only. Company can receive
immediate email notification of receipt of a Support Call by contacting Commerce
One's Global Support Web Site. If Company is not available, Commerce One will
not be liable for adhering to the above Response Times. At no time does Commerce
One guarantee a "fix" during a Response Time.




2

--------------------------------------------------------------------------------




 

Priority 1

Priority 2

Priority 3

Priority 4

         

Silver

2 hours

4 hours

8 hours

5 business days



2.3 Subcontracting.

Commerce One may engage the services of sub-contractors to perform any of its
duties of Support. However, unless otherwise agreed in writing, no
sub-contracting of such duties shall relieve Commerce One of its
responsibilities hereunder. Company shall be notified of any subcontracting
arrangements between Commerce One and its vendor. Company is also required to
notify Commerce One in writing should they decide to sub-contract Level 1
Support or Level 2 Support to another vendor.





2.4 Software Version.

Maintenance and Support will only be provided for the most current version of
the Licensed Software and the version of the Licensed Software released
immediately prior to such current version. Maintenance and Support for the
Licensed Software prior to the current version will be for a period up to one
(1) year from the release date of the current version.





2.5 Level of Effort.

Commerce One will use commercially reasonable efforts commensurate with the then
applicable industry standards to provide the Support in a professional and
workmanlike manner, but Commerce One does not guarantee that every question or
problem raised by Company will be resolved. When, at Commerce One's discretion,
on-site Support is required, Company will reimburse Commerce One for all related
traveling expenses and costs for board and lodging with all Professional
Services to be rendered at the Standard Rates.





3. EXCLUSIONS.

The Maintenance Fee does not include services requested as a result of causes or
errors that are not attributable to Commerce One or its subcontractors or cannot
be reproduced by Commerce One on unmodified Licensed Software. In the event that
Company requests Commerce One to provide, and Commerce One does so provide, any
services in connection with causes or errors which are not attributable to
Commerce One or its subcontractors, Company shall pay Commerce One for such
additional services on a time and materials basis at the Standard Rates. Causes
or errors that are not attributable to Commerce One include, but are not limited
to the following:





(i) Negligent use, hardware malfunction, force majeure, or causes other than
through ordinary use;

(ii) Use of the Licensed Software on or with hardware, software or other
equipment that deviates from Commerce One or manufacturer operating
specifications;

(iii) Modification or addition, or attempted modification or addition to the
Licensed Software undertaken by Company or other under Company's direct or
indirect control;

(iv) Company software or third party software not licensed through Commerce One;

(v) Company's failure to implement the current version of the Licensed Software
that is issued under this Schedule A; and

(vi) Failure by Company to respond to any action plans provided by Commerce One
pursuant to a Company Support Call.



4. TERM AND RENEWAL.

Commencing on the Effective Date, Maintenance and Support will continue for an
initial term of three (3) months and will automatically renew for up to three
(3) additional three (3) month terms under the same terms and conditions
(including price) unless Covisint LLC provides Commerce One fifteen (15) days
advanced written notice of its intention not to renew prior to the expiration of
the then-current term. Notwithstanding anything else herein and for the purposes
of clarification, support shall be automatically terminated hereunder at the end
of the transition period specified in subsection (b) of section 11.1 of the
License Agreement. Each three month term shall be referred to herein as a
"Support Period."





5. COMPANY RESPONSIBILITIES



5.1 Procedures.

Company shall properly train its personnel in the proper use of the Licensed
Software and the equipment on which the Licensed Software is loaded and
operating. Company shall maintain a current back-up copy of the Licensed
Software and a list of all programs, data, and licenses required for the
performance of Support, including implementing back-up procedures in the event
of an error or malfunction in the Licensed Software or equipment upon which the
Licensed Software is loaded or operating.





5.2 Reporting.

Company shall document and promptly report all errors or malfunctions of the
Licensed Software to Commerce One. Commerce One will provide Company with a
trouble ticket number that Company will use to track the status of each issue.
Company shall take all steps necessary to carry out any procedures Commerce One
may give for the rectification of errors or malfunctions within a reasonable
time after such procedures have been provided. Commerce One reserves the right
to close the trouble ticket without further responsibility or liability if
Company does not provide appropriate feedback to Commerce One within thirty (30)
days of receiving new Licensed Software, a workaround for a problem, or fails to
respond to a request for additional information.





5.3 Access.

Company shall provide Commerce One with access to Company's personnel and
equipment during Standard Business Hours to facilitate Support requests. Company
acknowledges that dial-in and/or remote access will speed up resolution of
Support issues.






3

--------------------------------------------------------------------------------


5.4 Third Party Agents. If Company utilizes third party support services or
products to support the Licensed Software, Company shall ensure such third party
support is at a similar or higher level of support as Company has secured with
Commerce One. Company acknowledges and agrees that Commerce One shall not be
held responsible for delayed Response Times and Support should information from
third party support be unavailable or delayed.



5.5 Third Party Products and Support.

If requested, Commerce One will attempt on Company's behalf to secure
maintenance and support on third party products not serviced under this Schedule
A; however, it may be necessary for Company to secure a separate maintenance
agreement directly with the manufacturer.





5.6 Company Contacts.

Company shall appoint up to 3 individuals who are knowledgeable in the operation
of the Licensed Software to serve as primary Company contacts with Commerce One
for Support Calls. All Support Calls shall be initiated through these contacts.
Company may change its primary or alternate contacts at any time upon written
notification to Commerce One. Company may appoint additional primary contacts
upon Commerce One's receipt of the then applicable fees.





6. FEES AND PAYMENT.

Company shall pay the Maintenance Fee of $125,000.00 US per Support Period. The
first quarterly Maintenance Fee shall be paid on or before January 2, 2004.
Thereafter, the Maintenance Fee for a Support Period shall be paid at least ten
(10) days prior to the beginning of the new Support Period. If Company allows
Maintenance and Support to lapse, and does not renew for a period of time,
Company may renew (subject to the term specified in section 4 hereof) subject to
a new written agreement and payment of then current Maintenance Fee plus an
amount equal to the Maintenance Fees that would have been payable during the
period of lapse on a pro-rated basis.






4

--------------------------------------------------------------------------------


SCHEDULE A-1

SOFTWARE

The following list identifies Software previously delivered to Licensee (and
with respect to which Commerce One has no further delivery obligation under this
Agreement), as well as additional Software to be delivered as of the Effective
Date of this Agreement.



Ship Date

Software

12/8/00

Transaction Event Collection 1.0 (TEC)

1/11/01

BuySite 6.1 Portal Edition (SQL Server Only)

1/11/01

BuySite 6.1.1 Portal Edition (SQL Server or Oracle)

1/11/01

BuySite 6.5 Portal Edition (SQL Server or Oracle)

1/11/01

BuySite Online Forms 1.0

1/11/01

Content Engine 2.0 with Service Pack 2.0

1/11/01

Language Pack 1.4 for BuySite 6.1

1/11/01

Language Pack 1.4 for MarketSite 3.1

1/11/01

Language Pack 2.1

1/11/01

MarketSite 3.1

1/31/01

Content Engine 2.0 with Service Pack 2.0

1/31/01

XPC 3.2 Solaris (128 Bit)

2/6/01

Content Engine 2.1 (NT/Win2k Only)

3/1/01

Auction Services 4.0 (128 Bit Only)

3/1/01

Enterprise Buyer Desktop 2.0 (56 Bit Windows NT/2000)

3/1/01

MarketSite 4.0 Public Market (56 Bit Windows NT/2000)

3/30/01

Contract Labor 1.1 (128 Bit Only)

4/4/01

MarketSite 4.0 Public Market (56 Bit Windows NT/2000)

5/21/01

MarketSite 4.1 Public Market Upgrade (56 Bit NT/2000)

5/23/01

Enterprise Buyer Desktop 2.0 Service Pack 1 (56 Bit Windows NT/2000) Upgrade

5/23/01

XPC 4.1 Windows NT/2000 (56 Bit) Upgrade

6/13/01

Enterprise Buyer Desktop 2.0 Service Pack 1 (128 Bit Windows NT/2000) Upgrade

6/13/01

MarketSite 4.1 Public Market Upgrade (128 Bit NT/2000)

6/15/01

Auction 4.1 (Standalone)



--------------------------------------------------------------------------------



6/15/01

Auction 4.1 Language Pack

7/19/01

Language Pack 3.1 -- Solutions SP1 for Windows NT/2000

7/19/01

MarketSite 3.2 (128 Bit) For New Customers

11/21/01

SupplyOrder 3.1 Intermediate Print Service Pack (Windows NT/2000)

11/1/01

MarketSite Builder 4.1 Service Pack 2 Windows NT/2000 (Neutral)

12/6/01

Commerce One Auction 5.0 Beta Version(168 Bit)

12/20/01

Auction 4.1 Service Pack 2 Windows 2000 (Neutral)

12/21/01

Auction 4.1 Service Pack 1 (Service Pack Only)

12/28/01

Commerce One Auction 5.0 Windows 2000 12/31/01 (168 Bit 3DES)

1/8/02

Commerce One Auction Language Pack 5.0 Windows 2000 (Neutral) BETA<b/>

2/6/02

eMarketPlace Catalog 2.0 Windows 2000 (128 Bit)

2/7/02

Auction 5.0 Windows 2000 (168bit3DES) 2/1/02 BETA

2/22/02

Enterprise Buyer Desktop 2.0 Service Pack 1 (128 Bit Windows NT/2000)

3/5/02

Commerce One Auction 5.0 Windows 2000 (168bit3DES) GA

3/6/02

Commerce One Auction 5.0 GA Language Pack Release 1 Windows 2000 (Neutral) GA

4/8/02

Commerce One Auction 5.0 GA Language Pack Release 2 Windows 2000 (Neutral) GA

4/8/02

Commerce One Documentation 1.5 Windows NT/2000 & Solaris (No Encryption) GA

5/17/02

Enterprise Buyer Desktop 2.0 Data Schema Poster

5/22/02

C1 Supplier Self-Service 5.0 Standard Option Windows NT/2000 (128 Bit) GA
Upgrade

6/25/02

Commerce One Auction 5.1 Windows 2000 (168bit3DES) GA Upgrade

8/16/02

Commerce One Procurement 5.5b Windows NT/2000 (128 Bit) GA Upgrade

9/10/02

Commerce One Auction 5.1 GA Language Pack Release 1 Windows 2000 (Neutral) GA

9/23/02

Commerce One Auction 5.1 GA Language Pack Release 2 Windows 2000 (Neutral) GA

10/1/02

Commerce One Procurement 5.6 Windows NT/2000 (128 Bit) GA Upgrade

10/17/02

Commerce One Procurement 5.5 GA Language Pack Release 2 Windows NT/2000 (No
Encryption) GA

2/24/03

Commerce One Auction 5.1.1 Windows 2000 (Neutral) GA

4/3/03

Commerce One Procurement 5.6 GA Language Pack Windows NT/2000 (No Encryption) GA

9/26/03

Commerce One Auction 5.1.2 Windows 2000 (Neutral) GA

Shipped on Effective Date

Commerce One Auction 5.1b Windows 2000 (168bit3DES) GA Upgrade


-2-

--------------------------------------------------------------------------------


Shipped on Effective Date

Trading Partner Connectivity 5.0 Windows NT/2000 128 Bit GA

Shipped on Effective Date

Trading Partner Connectivity 5.0.1 Windows NT/2000 128 Bit GA

Shipped on Effective Date

Commerce One Procurement 5.6.2 Windows NT/2000 (128 Bit) GA Upgrade






-3-

--------------------------------------------------------------------------------


 

 

SCHEDULE B

THIRD PARTY END USER AGREEMENT

 

1. Third-Party Beneficiary. Commerce One, Inc. ("Commerce One") shall be a
direct and intended third-party beneficiary to this Agreement.

2. No Warranty. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, THE SOFTWARE
AND SERVICES TO BE ACCESSED BY THE END USER HEREUNDER IS PROVIDED `AS IS'
WITHOUT ANY CONDITION OR WARRANTY WHATSOEVER. THE ENTIRE RISK ASSOCIATED WITH
THE USE OF THE SOFTWARE AND SERVICES RESIDES WITH END USER. ALL OTHER CONDITIONS
OR WARRANTIES, WHETHER EXPRESS, IMPLIED, OR STATUTORY, ARE DISCLAIMED, INCLUDING
WITHOUT LIMITATION, ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT.

3. Limitation Of Liability. IN NO EVENT WILL LICENSEE, COMMERCE ONE OR THEIR
RESPECTIVE COMPANIES, LICENSORS OR SUPPLIERS BE LIABLE FOR ANY INDIRECT,
SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES OF ANY KIND
INCLUDING WITHOUT LIMITATION LOSS OF PROFITS, LOSS OF USE, BUSINESS
INTERRUPTION, OR LOSS OF DATA IN CONNECTION WITH OR ARISING OUT OF THE
FURNISHING, PERFORMANCE OR USE OF THE SOFTWARE OR SERVICES PERFORMED HEREUNDER,
WHETHER ALLEGED AS A BREACH OF CONTRACT OR TORTIOUS CONDUCT, INCLUDING
NEGLIGENCE, EVEN IF LICENSEE, COMMERCE ONE OR THEIR RESPECTIVE COMPANIES,
LICENSORS OR SUPPLIERS HAVE BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN
ADDITION, LICENSEE, COMMERCE ONE AND THEIR RESPECTIVE COMPANIES, LICENSORS AND
SUPPLIERS WILL NOT BE LIABLE FOR ANY DAMAGES CAUSED BY DELAY IN DELIVERY OR
FURNISHING THE SOFTWARE OR SAID SERVICES. LICENSEE'S, COMMERCE ONE'S AND THEIR
RESPECTIVE COMPANIES', LICENSORS' AND SUPPLIERS' CUMULATIVE LIABILITY UNDER THIS
AGREEMENT FOR DIRECT, INDIRECT, SPECIAL, INCIDENTAL AND/OR CONSEQUENTIAL DAMAGES
OF ANY KIND, INCLUDING, WITHOUT LIMITATION, RESTITUTION, WILL NOT, IN ANY EVENT,
EXCEED THE FEES PAID BY END USER TO LICENSEE UNDER THIS AGREEMENT. THE FOREGOING
PROVISIONS OF THIS SECTION 5 STATE THE ENTIRE LIABILITY AND OBLIGATIONS OF
COMMERCE ONE, LICENSEE AND ITS LICENSORS AND THE EXCLUSIVE REMEDY OF END USER,
WITH RESPECT TO THE FURNISHING, PERFORMANCE OR USE OF THE SOFTWARE OR SERVICES
PERFORMED HEREUNDER.

4. Indemnity. End user shall indemnify, defend, and hold harmless Licensee and
Commerce One from any suits, losses, claims, demands, liabilities, costs and
expenses (including reasonable attorneys' fees) that Licensee or Commerce One
may sustain or incur from: (i) end user's use of the Software or Services; (ii)
end user's failure to comply with applicable laws and regulations or to obtain
any licenses or approvals from the appropriate government agencies necessary to
purchase or sell the subject goods and services; or (iii) end user's breach of
any of its obligations set forth in this Agreement.

5. Transfer Control Compliance. End user represents and covenants that (a) end
user (and/or its parents, subsidiaries, affiliates, employees, agents, or other
third parties, as applicable) is in compliance with, in good standing under, and
has not violated, any United States laws relating to the transfer of the
technology licensed hereunder, including the Export Administration Regulations,
the International Traffic in Arms Regulations and the regulations administered
by the Office of Foreign Assets Control of the Department of the Treasury or
other similar laws or any foreign country (collectively, the "Transfer Control
Laws"); (b) End user (and/or its parents, subsidiaries, affiliates, employees,
agents, or other third parties, as applicable) is not, and never has been, named
as a "debarred" party, "denied person or entity," "embargoed entity," or
otherwise sanctioned under, or prohibited from engaging in activities subject
to, the Transfer Control Laws; (c) End user will immediately notify Licensee in
the event that end user (and/or its parents, subsidiaries, affiliates,
employees, agents, or other third parties, as applicable) is named as a
"debarred" party, "denied person or entity," or "embargoed entity," or otherwise
sanctioned under, or prohibited from engaging in activities subject to, the
Transfer Control Laws; and (d) end user will comply with all applicable Transfer
Control Laws.


-4-

--------------------------------------------------------------------------------


SCHEDULE C

1. Background

A. Commerce One has entered into a certain "Master Preferred Escrow Agreement"
effective February 15, 2000 ("Master Escrow Agreement") with DSI Technology
Escrow Services, Inc. ("Escrow Agent") for the purpose of maintaining
human-readable source code files in trust for the benefit of one or more
designated software licensee(s).

B. Commerce One and Covisint LLC now desire to establish the terms and
conditions under which Covisint LLC may become a non-exclusive beneficiary of
one or more source code escrow accounts to be maintained by the Escrow Agent.

2. Preferred Beneficiary Designation.

Subject to Covisint LLC's compliance with the terms of the Master Software
License Agreement executed by the parties on December 30, 2003 to which this
Schedule C is attached (and accompanying schedules) and the Master Escrow
Agreement (collectively, "Applicable Agreements"), Commerce One agrees to name
Covisint LLC, and Covisint LLC agrees to become a "Preferred Beneficiary" of one
or more escrow accounts administered by the Escrow Agent. Covisint LLC shall
bear the costs of enrollment to such applicable accounts.



3. Preferred Beneficiary Acceptance.

As soon as practicable, Commerce One and Preferred Beneficiary shall issue a
"Preferred Beneficiary Acceptance Form" attached hereto as Schedule C- 1
("PBA"). Commerce One shall not incur a deposit obligation, nor shall Covisint
LLC be entitled to receive the Escrow Materials unless the Escrow Agent and the
Parties have duly executed a PBA.



4. Release Conditions

. Subject to the exceptions set forth in Section 6 below, the Escrow Agent will
release the human-readable source code files for the software products licensed
to Covisint LLC pursuant to the Agreement ("Escrow Materials") as set forth in
the Master Escrow Agreement if the following events occur (such events
hereinafter known as "Release Conditions" as referred to in Section 4.1 of the
Master Preferred Escrow Agreement):



4.1 Commerce One becomes the subject of a petition in bankruptcy or any
proceeding relating to insolvency, receivership, liquidation or composition for
the benefit of creditors, if such petition or proceeding is not dismissed within
sixty (60) days of filing; or

4.2 Commerce One or a Commerce One agent, subcontractor or representative or
permitted assignee or transferee ceases to provide maintenance and support
services for the Software to Covisint LLC (or its assignee as permitted under
Schedule A to the License Agreement) (except if such services are terminated as
permitted under Schedule A or the License Agreement); provided, however, that
neither (1) the discontinuation by Commerce One of the provision of maintenance
and support for a module embedded in the Software nor (2) Covisint LLC's
election to utilize a version of the Software which is not supported in
accordance with Commerce One's then-current versioning policy shall not
constitute Release Conditions hereunder.

5. Exceptions to Release

. Covisint LLC shall not receive the Escrow Materials if, at the time of
release:



5.1 Covisint LLC is in breach of any term of the Applicable Agreements,
including but not limited to, non-payment to the Escrow Agent of relevant fees,
breach of any confidentiality provision or an actual or threatened intellectual
property violation;

5.2 Commerce One provides written notice of contest of a release petition to the
Escrow Agent at any time prior to release;

5.3 Covisint LLC discontinues the receipt of maintenance and support for one or
more products included in the Software, in which case Covisint LLC shall not be
entitled to receive Source Code Escrow Materials under the applicable account
containing such discontinued products.

6. License to Use Source Code Upon Release.

The Escrow Materials are provided solely to enable Covisint LLC to support the
software licensed to Covisint LLC as required under the Software License
Agreement. To this end, Commerce One hereby grants Covisint LLC, a world-wide,
non-exclusive, non-transferable limited license, upon release by the Escrow
Agent, to (1) use the Escrow Materials corresponding only to the software
products actually delivered to Covisint LLC under the License Agreement; (2) to
develop compiled bug fixes, customizations and enhancements to the software
("Corrections"); and (3) to utilize object code versions only of the Corrections
in accordance with the License Agreement. Covisint LLC shall not be the owner of
any copies of the Escrow Materials. The Escrow Materials shall be and remain the
confidential and proprietary information of Commerce One, its trustee in
receivership or successor in interest, and may not be disclosed to third parties
who are not subject to confidentiality terms at least as restrictive as those
set forth in the Agreement. Covisint LLC shall maintain the Escrow Materials in
a secure location. Covisint LLC shall not sell, license, sublicense, rent,
lease, grant a security interest, or commercially exploit the Escrow Materials.
Notwithstanding the foregoing, in the event that Covisint LLC or its permitted
assignee is or becomes controlled by a Competitor (as such term is defined in
the License Agreement), the Deposited Materials shall be released to a mutually
acceptable third party (and not the Competitor) who shall use the Deposited
Materials solely for the purpose of supporting the Software, for such licensee
for the transition period specified in section 11.1 of the License Agreement.
Nothing in this Agreement shall limit or restrict the rights of Commerce One,
its trustee in receivership or successor in interest, to assert infringement or
other intellectual property claims in the event of an actual or threatened
breach of this clause. This provision shall survive notwithstanding termination
of any Applicable Agreement.



7. Termination of Prior Source Code Escrow Account.

Commerce One and Covisint LLC have agreed to stay all rights and obligations of
Commerce One, Covisint LLC and DSI Technology Services under Covisint LLC's
prior source code escrow account #7322, until the Technology Agreement is
terminated pursuant to the terms of the Settlement Agreement, and shall notify
DSI Technology Escrow Services of such stay in


-5-

--------------------------------------------------------------------------------


writing within three (3) business days of execution of the Settlement Agreement.
The parties shall execute the attached letter to DSI Technology Escrow Services
(Schedule C-2) terminating the prior source code escrow account and shall
deliver such letter to the Escrow Agent (as defined in section 2 of the
Settlement Agreement) within five (5) business days of the execution of the
Settlement Agreement. The Escrow Agent (as defined in the Settlement Agreement)
shall deliver the attached letter to DSI as provided in accordance with section
2 of the Settlement Agreement. Covisint shall pay all fees charged by DSI
associated with the stay of the prior source code escrow account, as well as all
fees associated with the creation of a new account pursuant to this Schedule C.




-6-

--------------------------------------------------------------------------------


EXHIBIT C-1

PREFERRED BENEFICIARY ACCEPTANCE FORM

Account Number 0315282

Commerce One Operations, Inc. ("Depositor"), Preferred Beneficiary and DSI
Technology Escrow Services, Inc. ("DSI" or "Escrow Agent"), hereby acknowledge
that Covisint LLC is a Preferred Beneficiary referred to in the "Master
Preferred Escrow Agreement" effective February 15, 2000 between Depositor and
DSI, the escrow agent. Preferred Beneficiary hereby agrees to be bound by all
provisions of such Agreement. In the event of a conflict between the terms of
this Preferred Beneficiary Acceptance Form and the "Master Preferred Escrow
Agreement", the terms of this Form shall prevail.

Release Conditions.

The "Release Conditions" as referred to in Section 4.1 of the Master Preferred
Escrow Agreement are as follows:



(1) Commerce One becomes the subject of a petition in bankruptcy or any
proceeding relating to insolvency, receivership, liquidation or composition for
the benefit of creditors, if such petition or proceeding is not dismissed within
sixty (60) days of filing;

(2) Commerce One or a Commerce One agent, subcontractor or representative or
permitted assignee or transferee ceases to provide maintenance and support
services for the Software to Covisint LLC (or its assignee as permitted under
Schedule A to the License Agreement) (except if such services are terminated as
permitted under Schedule A or the License Agreement); provided, however, that
neither (1) the discontinuation by Commerce One of the provision of maintenance
and support for a module embedded in the Software nor (2) Covisint LLC's
election to utilize a version of the Software which is not supported in
accordance with Commerce One's then-current versioning policy shall not
constitute Release Conditions hereunder.

Depositor hereby enrolls Preferred Beneficiary to the following account(s):



Account Name



Account Number



Auction

12176

Content Refinery

12177

Content Engine

12178

Supply Order

12179

Connector Suite

12184

BuySite

12186

MarketSite

12187

Covisint Customizations (the extent they exist at the time of source code escrow
deposit hereunder)



Accounts contain Commerce One source code for all versions of the Software in
the applicable product line. For instance, the BuySite account contains all
products under the "BuySite," "EBD," and "Commerce One Procurement" labels; the
Connector Suite account includes all XPC, IP/CKD connector software.




--------------------------------------------------------------------------------


Notices and communications to Preferred Beneficiary should be addressed to:

Invoices should be addressed to Preferred Beneficiary at:

Company Name:

Address:

Designated Contact:

Telephone:

Facsimile:









Contact:



P.O.#, if required

:_____________________

 

Signatures:

Covisint LLC

Preferred Beneficiary

Commerce One Operations, Inc.



Depositor

By: _/s/ Paul Kothari______________

By: ___/s/ Charles D. Boynton_______________

Name:_Paul Kothari___________

Name:__Charles D. Boynton______________

Title:___EVP & CFO______

Title:__SVP & CFO__________

Date:___12/31/2003__________

Date:__12/31/2003___________

 

 

DSI Technology Escrow Services, Inc.



By: _________________________________

Name:_______________________________

Title:________________________________

Date:__ ____________________________



 

This form must be signed in triplicate in order to complete enrollment. Each
signatory will be provided a fully executed copy.


-2-

--------------------------------------------------------------------------------


 

 

SCHEDULE C-2

TERMINATION OF PREFERRED BENEFICIARY ENROLLMENT

Account Number 0315282

Commerce One Operations, Inc. ("Commerce One" or "Depositor") and Covisint LLC
("Preferred Beneficiary" or "Company") have previously executed one or more
"Preferred Beneficiary Enrollment Form(s)" enrolling Preferred Beneficiary to
the account identified below ("Escrow Account") maintained by DSI Technology
Escrow Services, Inc. ("DSI" or "Escrow Agent").



Account Name

Account Number

Covisint

7322-8671

By execution hereof, Commerce One and Preferred Beneficiary consent and agree to
terminate Preferred Beneficiary's enrollment to the Escrow Account and the
Escrow Account itself, effective January 15, 2004.

Commerce One and Preferred Beneficiary hereby instruct the Escrow Agent to take
all necessary steps to give effect to such termination as of the date indicated
above. Commerce One specifically instructs the Escrow Agent to destroy all
source code materials in the Escrow Accounts.

Termination of the Escrow Account hereunder shall not in any way terminate or be
construed to terminate any other source code escrow accounts to which Preferred
Beneficiary may be presently enrolled.

Signatures:

Covisint LLC

Preferred Beneficiary

Commerce One Operations, Inc.



Depositor

By: _________________________________

By: _________________________________

Name:_______________________________

Name:_______________________________

Title:________________________________

Title:________________________________

Date:________________________________

Date:________________________________

 

This form must be signed in triplicate. A copy will be provided to the Escrow
Agent and each signatory will retain a fully-executed copy for its records.

